Citation Nr: 1710773	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy or the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 21 years, prior to his retirement in December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent evaluation for peripheral neuropathy of each upper and lower extremity, effective June 21, 2010.  By rating action dated in May 2013, the RO assigned a 20 percent evaluation for each lower extremity, effective June 21, 2010.  

This case was previously before the Board in December 2014, at which time it was remanded for additional development of the record.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in 2015 in connection with his claim for peripheral neuropathy; good cause for his failure to appear is neither shown, nor alleged.


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for peripheral neuropathy of each extremity must be denied because he has failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an increase.  38 C.F.R. §§ 3.326(a), 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent post-service treatment records have been secured.  He was afforded a VA examination for peripheral neuropathy in July 2012.  Pursuant to the December 2014 remand, he was scheduled for a VA examination to evaluate the severity of his peripheral neuropathy, but, without providing good cause, failed to report for it.  Given these circumstances, the Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

An "original claim" is an initial application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160 (b) (2015).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an "original compensation claim," the claim shall be rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (b) (2015).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. See 38 C.F.R. § 3.655 (a) (2015); Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).

The claims on appeal - relating to entitlement to an increased disability rating for peripheral neuropathy of the bilateral upper and lower extremities - are not the original claim for compensation within the meaning of operative VA regulations.  Section 3.655 speaks in terms of an original compensation claim rather than service connection for each new disability.  Here, the Veteran's original claim for compensation was the VA Form 21-526, which was filed in February 1989.  

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral upper extremities and lower extremities in July 2010.  Service connection was granted via an April 2011 rating decision.  The Veteran appealed the disability rating assigned.

In light of the Veteran's allegation that his peripheral neuropathy had increased in severity, the Board's December 2014 remand ordered an examination to assess its severity.  The examination was scheduled for October 2015, but was cancelled as the Veteran refused the examination.  

The November 2015 supplemental statement of the case informed the Veteran of the consequences of his failure to report.  He has not since provided a reason for his failure to report for the examination or expressed an intent to appear for an examination if one were to be rescheduled.  

As noted, the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is not an original claim for compensation, but rather is considered an "any other original claim."  As such, the appropriate disposition regarding this claim is denial.  38 C.F.R. § 3.655 (b).

As the Veteran, without good cause, has failed to appear, and in fact refused to show up, for a VA examination scheduled to evaluate the "any other original claim" of entitlement to an increased disability rating for peripheral neuropathy of the bilateral upper and lower extremities and as entitlement to this benefit cannot be established without a current VA examination, the claim is denied.  38 C.F.R. 
§ 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

An initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


